[Cite as Bank of Am., N.A. v. Singh, 2016-Ohio-639.]



                                    IN THE COURT OF APPEALS

                           TWELFTH APPELLATE DISTRICT OF OHIO

                                            BUTLER COUNTY




BANK OF AMERICA, N.A.,                                 :

        Plaintiff-Appellee,                            :   CASE NO. CA2015-07-131

                                                       :        OPINION
   - vs -                                                        2/22/2016
                                                       :

MEET PAL SINGH, et al.,                                :

        Defendants-Appellants.                         :



            CIVIL APPEAL FROM BUTLER COUNTY COURT OF COMMON PLEAS
                              Case No. CV2011-08-3068



Lerner, Sampson & Rothfuss, Kirk Sampson, Kimberlee S. Rohr, 120 East Fourth Street, 8th
Floor, Cincinnati, Ohio 45202, for plaintiff-appellee

Manjit Kaur, 7723 Tylers Place Blvd., #156, West Chester, Ohio 45069, defendant-appellant,
pro se



        PIPER, J.

        {¶ 1} Defendant-appellant, Manjit Kaur, appeals the decision of the Butler County

Court of Common Pleas confirming a judicial sale and ordering distribution of sales proceeds

to plaintiff-appellee, Bank of America.

        {¶ 2} In 1992, Meet Pal Singh and Manjit Kaur, as husband and wife, took title to real

property in West Chester, Ohio. Approximately eight years later, Singh mortgaged the
                                                                        Butler CA2015-07-131

property for $168,000. Payments were routinely made under the terms of the note until

Singh died in 2008. Shortly after Singh's death, Kaur defaulted on the note.

          {¶ 3} In 2011, Bank of America, after becoming the holder of the note and mortgage

as a result of merger, initiated a foreclosure action. Kaur filed an answer, setting forth

several defenses.       Bank of America filed a motion for summary judgment, and Kaur

defended by claiming she had not been able to perform adequate discovery. The trial court

granted summary judgment in favor of Bank of America after finding that Kaur did not ask for

additional time for discovery and that Bank of America was entitled to judgment as a matter

of law.

          {¶ 4} Kaur appealed the trial court's decision to this court, and raised three

assignments of error for our review. Bank of Am., N.A. v. Singh, 12th Dist. Butler No.

CA2012-07-146, 2013-Ohio-1305, ¶ 4. Within her first assignment of error, Kaur argued that

Bank of America failed to comply with several procedural rules by neglecting to have its

counsel file a notice of appearance, by incorrectly identifying the trial court judge on some of

its filings, and by failing to file a response to her answer in a timely manner. Kaur argued in

her second assignment of error that the trial court erred by failing to allow adequate time for

discovery prior to ruling on Bank of America's motion for summary judgment and that the trial

court erred in only allowing her three days to file a memorandum in opposition to Bank of

America's motion for summary judgment. In her final assignment of error, Kaur argued that

the trial court erred in overlooking a motion for mediation filed by both parties. We affirmed

the trial court's judgment in all respects.

          {¶ 5} After our judgment, the trial court ordered a judicial sale of the property, and

Bank of America was the high bidder. The trial court then ordered distribution of the

proceeds.       Kaur now appeals the trial court's confirmation of the judicial sale and

disbursement of funds, raising five assignments of error.
                                                -2-
                                                                                      Butler CA2015-07-131

        {¶ 6} Kaur's assignments of error allege that Bank of America engaged in predatory

lending so that summary judgment should not have been granted in favor of Bank of

America, the trial court erred by permitting Bank of America to substitute counsel without

notice, her attorney was disbarred so that summary judgment should not have been granted

in favor of Bank of America, the trial court abused its discretion by overlooking the parties'

mediation request, and that Bank of America immediately assigned its winning bid to Fannie

Mae after the judicial sale.1 However, we need not reach the merits of these arguments, as

Kaur's arguments do not challenge the trial court's confirmation of the judicial sale.

        {¶ 7} When appealing an order of confirmation, the rights and responsibilities of the

parties can no longer be challenged. Bank of Am., N.A. v. Brooks, 12th Dist. Butler No.

CA2013-11-219, 2014-Ohio-2714, ¶ 10. Rather, a party is limited to challenging whether the

sale proceedings conformed to law. Id. As explained by the Ohio Supreme Court,

                 The confirmation process is an ancillary one in which the issues
                 present are limited to whether the sale proceedings conformed to
                 law. Because of this limited nature of the confirmation
                 proceedings, the parties have a limited right to appeal the
                 confirmation. For example, on appeal of the order confirming the
                 sale, the parties may challenge the confirmation of the sale itself,
                 including computation of the final total owed by the mortgagor,
                 accrued interest, and actual amounts advanced by the
                 mortgagee for inspections, appraisals, property protection, and
                 maintenance. The issues appealed from confirmation are wholly
                 distinct from the issues appealed from the order of foreclosure.
                 In other words, if the parties appeal the confirmation
                 proceedings, they do not get a second bite of the apple, but a
                 first bite of a different fruit.

CitiMortgage, Inc. v. Roznowski, 139 Ohio St.3d 299, 2014-Ohio-1984, ¶ 40.

        {¶ 8} Kaur does not raise any challenges to the judicial sale, and instead, continues



1. Within this argument, Kaur essentially argues that Bank of America is "still acting" as if it is the owner of the
property, rather than Fannie Mae. Kaur reiterates arguments regarding Bank of America's claim that it is the real
party in interest, and challenges which attorney filed a notice of appearance to pursue the writ of possession. As
will be addressed later, these arguments are not validly raised on an appeal from a confirmation sale.


                                                        -3-
                                                                     Butler CA2015-07-131

to raise arguments specific to the grant of summary judgment to Bank of America. As

previously stated, the rights and responsibilities of the parties underlying the foreclosure

action cannot be challenged. Moreover, this court has already addressed most of Kaur's

arguments in her first appeal. As such, our decision upholding the summary judgment as

valid has become law of the case and Kaur's arguments regarding such are barred by res

judicata. See Washington Mut. Bank v. Wallace, 12th Dist. Warren Nos. CA2014-02-024

and CA2014-02-031, 2014-Ohio-5317, ¶ 20 ("the decision of a reviewing court in a case

remains the law of the case on the legal questions involved for all subsequent proceedings in

the case at both the trial and reviewing levels"); and Eagle's View Professional Park

Condominium Unit Owners Assn., Inc. v. EVPP, L.L.C., 12th Dist. Butler No. CA2014-06-134,

2015-Ohio-1929, ¶ 19 ("res judicata precludes a party from both relitigating issues already

decided by a court of competent jurisdiction or raising matters that should have been brought

by the party in a prior action involving the same parties").

       {¶ 9} Given that each of Kaur's arguments fail to challenge the judicial sale and

whether such conformed to law, each of Kaur's assignments of error is overruled.

       {¶ 10} Judgment affirmed.


       M. POWELL, P.J., and HENDRICKSON, J., concur.




                                              -4-